

115 HRES 1041 IH: Recognizing and honoring the 50th anniversary of the date of enactment of the Architectural Barriers Act of 1968.
U.S. House of Representatives
2018-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1041IN THE HOUSE OF REPRESENTATIVESAugust 7, 2018Mr. Langevin (for himself and Mr. Harper) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONRecognizing and honoring the 50th anniversary of the date of enactment of the Architectural
			 Barriers Act of 1968.
	
 Whereas August 12, 2018, marks the 50th anniversary of the date of enactment of the Architectural Barriers Act of 1968 (referred to in this preamble as the ABA);
 Whereas the ABA was the first measure passed by Congress to require buildings and facilities to be accessible to individuals with physical disabilities and served as an important forerunner to the Americans with Disabilities Act of 1990;
 Whereas Congress worked in a bipartisan manner to craft legislation to make Federal buildings accessible to individuals with disabilities;
 Whereas both Houses of Congress unanimously passed the ABA; Whereas President Lyndon Baines Johnson signed the ABA into law on August 12, 1968, with the goal of ending the needless and cruel discrimination inherent in the lack of access to Federal buildings for individuals with disabilities;
 Whereas Congress, in 1973, established the Architectural and Transportation Barriers Compliance Board (the Access Board) to enforce accessibility standards prescribed pursuant to the ABA;
 Whereas the ABA was amended in 1976 to cover the buildings and facilities of the Washington Metropolitan Area Transit Authority’s Metrorail System, a valuable resource for millions of area residents and tourists;
 Whereas the Access Board issued its most recent Guidelines (codified at 36 C.F.R. part 1191) to implement the ABA on July 23, 2004, and—
 (1)the United States Postal Service adopted those Guidelines as its ABA Accessibility Standards effective October 1, 2005;
 (2)the General Services Administration adopted those Guidelines as its ABA Accessibility Standards effective May 8, 2006; and
 (3)the Department of Defense adopted those Guidelines as its ABA Accessibility Standards effective October 31, 2008;
 Whereas, in 2015, there were almost 265,000 career Federal employees with disabilities; and Whereas, in 2017, nearly 13 percent of the civilian population in the United States reported having a disability: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and honors the 50th anniversary of the date of enactment of the Architectural Barriers Act of 1968;
 (2)salutes everyone whose efforts contributed to the enactment of the Architectural Barriers Act of 1968;
 (3)reaffirms its support of the Architectural Barriers Act of 1968; (4)encourages all entities responsible for the design and construction of Federal and federally funded buildings and facilities to go beyond the minimum requirements of the Architectural Barriers Act of 1968 and the accessibility standards promulgated pursuant to it; and
 (5)pledges to continue to work to identify and remove barriers that prevent all people of the United States from having equal access to buildings and facilities covered by the Architectural Barriers Act of 1968.
			